                  Case 3:19-cr-00054-RS Document 154 Filed 05/27/20 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ROSS WEINGARTEN (NYBN 5236401)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6747
 7        FAX: (415) 436-7234
          Ross.weingarten@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         ) NO. CR 19-0054-06 RS
                                                       )
14           Plaintiff,                                )
                                                       ) STIPULATION REGARDING TRIAL DATE AND
15      v.                                             ) ORDER
                                                       )
16   EFREN CONTRERAS,                                  )
                                                       )
17           Defendant.                                )
                                                       )
18                                                     )
19
             The United States of America, by and through its counsel of record, the United States Attorney
20
     for the Northern District of California and Assistant United States Attorney Ross Weingarten, and
21
     defendant Efren Contreras, by and through his counsel of record, George Harris, hereby stipulate as
22
     follows:
23
             1.      This case is currently scheduled to begin trial on October 19, 2020, with a pretrial
24
     conference scheduled on September 30, 2020. On May 26, 2020, the Court informed the parties that the
25
     Court might not be available the week of October 19, 2020, and asked if the parties were available to
26
     begin trial on October 26, 2020. Both the government and defendant are available to begin the trial on
27
     October 26, 2020. Accordingly, the parties propose that the trial date be moved to Monday, October 26,
28

     STIPULATION AND ORDER
     CASE NO. CR 19-0054 RS
                 Case 3:19-cr-00054-RS Document 154 Filed 05/27/20 Page 2 of 4




 1 2020. All pretrial deadlines, including the pretrial conference on September 30, 2020, will remain the

 2 same.

 3          2.      The pretrial schedule is now as follows:

 4                         EVENT                                                   DATE
 5   Deadline to Meet and Confer regarding Pretrial
     Statement                                                              September 11, 2020
 6   Produce Jenks and Giglio/Henthorn Material
     Produce any Certified Translations
 7
     Joint Pretrial Statement and Proposed Order
 8   Stipulations of Fact
     Joint Exhibit List                                                     September 18, 2020
 9   Witness List
     Motions in Limine
10   Physical Exhibits/Demonstratives Exchanged
11   Submission of Trial Exhibits to Court
     Oppositions to Motions in Limine
12   Jury Questionnaire
     Additional Jury Voir Dire Questions (if any)                           September 25, 2020
13   Proposed Jury Instructions
     Proposed Verdict Form
14
     Optional Trial Brief
15
     Pretrial Conference                                                    September 30, 2020
16
     Jury Pool Fills Out Questionnaire                                       October 23, 2020
17
     Jury Selection                                                          October 26, 2020
18

19          The defendant has been advised of the change of trial date and has no objection to the
20 continuance.

21          In addition, the parties agree that in order to allow for the effective preparation of counsel for the
22 defendant, time should be excluded under the Speedy Trial Act between October 19, 2020 and October

23 26, 2020.

24 //

25 //

26 //

27 //

28 //

     STIPULATION AND ORDER CASE NO.
     CR 19-0054 RS
              Case 3:19-cr-00054-RS Document 154 Filed 05/27/20 Page 3 of 4




 1          The undersigned Assistant United States Attorneys certify that they have obtained approval from

 2 counsel for the defendant to file this stipulation and proposed order.

 3

 4          IT IS SO STIPULATED.

 5

 6 DATED: May 27, 2020                                   DAVID L. ANDERSON
                                                         United States Attorney
 7
                                                               /s/
 8
                                                         ROSS WEINGARTEN
 9                                                       SHAILIKA KOTIYA
                                                         Assistant United States Attorneys
10

11                                                            /s/
                                                         GEORGE C. HARRIS
12                                                       Attorney for Efren Contreras
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND ORDER CASE NO.
     CR 19-0054 RS
              Case 3:19-cr-00054-RS Document 154 Filed 05/27/20 Page 4 of 4




 1                                                   ORDER

 2          For the reasons stated above, the Court adopts the trial date and deadlines stated above, and finds

 3 that the exclusion of time from October 19, 2020, through and including October 26, 2020, is warranted

 4 and that the ends of justice served by the continuance outweigh the best interests of the public and the

 5 defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The failure to grant the requested continuance

 6 would deny effective preparation of counsel, and would result in a miscarriage of justice. 18 U.S.C. §

 7 3161(h)(7)(B)(iv).

 8          IT IS SO ORDERED.

 9
           May 27, 2020
10 DATED: _____________                                  _____________________________________
                                                         HON. RICHARD SEEBORG
11                                                       United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND ORDER CASE NO.
     CR 19-0054 RS
